ORDER

Employee appeals from the order of the Commission disqualifying her from receiving unemployment benefits under Section 288.040, RSMo 1994. Employee alleges that her voluntary separation was for good cause, as required by section 288.050.1, RSMo.1994. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The order of the Commission is affirmed in accordance with Rule 84.16(b).